Title: To James Madison from Unite Dodge, 11 May 1803
From: Dodge, Unite
To: Madison, James


					
						Sir
						Cap Francais May 11. 1803.
					
					I have had the honour of addressing to you several Letters since the departure of Colol. Lear from this city, which, I hope, got safe to hand. My last was under date of December the 25 1802.  Not having received any Letter or communication of any kind in answer to any of those Letters, has detered me from writing so frequently as I otherwise might have done.  I now beg leave to refer to my first Letter under date of April the 20th. & 30th. In that Letter I acquainted You, Sir, of Colol. Lears having given me a power of attorney to act in his Stead during his absence; In consequence of which he had presented me to the constituted authority civil and military of this City, previous to Genl. Leclerc’s refusal to acknowledge him as the public agent of the United States for St. Domingo.
					As a consequence of that power and Introduction, I have been considered, by many of the aforesaid Authorities, on various occasions, as the legal agent of the United States and have had several Letters addressed to me in that capacity from them.
					The subject of one of those Letters I had the honour to communicate to you in my Letter of May the 6. 1802; the others were not of sufficient consequence to trouble you with a communication of their contents, being of a private concern.  I must now observe that in consequence of Coll. Lears procuration most of the american Merchants and I believe all the american masters and Seamen who have wanted my aid and advice as agent of the US have never hesitated calling on me for it, And I can truly affirm, that I have always done every thing for them to the extent of my Knowledge, influence and abilities; and I may as truly add, that they have and do continue to give me infinite trouble—particularly the Seamen.  This, Sir, compells me, in justice to myself, to state a fact, which has but just now come positively to my knowledge.
					There are three or four American Merchants, resident here who are in the habit of forward’g to their correspondents in the United States, Drawback Certificates in which they certify that “there is no legally authorised Consul (or agent) of the United States in this City.”  This is the more remarkable since it is well Known that I never have been absent one day, and those very persons always have applied to me for my certificate to every other public Instrument of writing as also to many of their own Certificates of Drawback, which they have forwarded to the United States—and this is as often required by frenchmen themselves as our own Citizens: I this day saw one of those Drawback Certificates signed Robt. Stevenson & James Williams for Goods shipped at Philada. or Baltimore: It may therefore be necessary to make me some communication by which I may be able to shew in what light I am considered by the President of the United States, that if it is his Excellency’s Intention that I shou’d continue to act in virtue of Colol. Lear’s procuration, I may be enabled to establish its legality to such American Citizens as are pleased to question it.  I am, very respectfully Sir, Your most Obliged & very Humble Servt
					
						U Dodge
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
